Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Key Technology, Inc. (the “Company”) on Form 10-K for the year ended September 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John J. Ehren, Senior Vice President and Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ John J. Ehren John J. Ehren Senior Vice President and Chief Financial Officer December 9, 2011
